Citation Nr: 1623787	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-38 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral leg/foot condition, previously claimed as weak legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1941 to October 1941.   This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts his several leg disorders are the result of an incident during service when he was in a gas chamber, and in an attempt to escape, he kicked and pounded at a door with his hands and feet.  

In September 2015, the Board remanded this claim and directed the AOJ to obtain a VA medical opinion regarding the nature and etiology of all of the Veteran's leg disorders, including those which were diagnosed as early as 2004.  After the remand, an addendum opinion was obtained in September 2015 from the examiner who performed the January 2013 VA examination.  

The September 2015 opinion is not adequate for several reasons.  First, it does address all of the leg disorders that the Veteran has been diagnosed with.  For example, the opinion omits any discussion of patellofemoral pain syndrome, onychomycosis, and leg ischemia, all of which the Veteran has been diagnosed with.  These diagnoses appear in the record in 2005, 2009 and 2012 respectively.  

Second, the opinion does not discuss the etiology of several disorders.  For example, the opinion acknowledges diagnoses of chronic non-healing foot ulcer, necrosis, gangrene, and osteomyelitis, yet no opinion is offered regarding the etiology of these disorders. 

Thirdly, of the disorders for which etiology is addressed, a sufficient rationale was not provided for the negative nexus opinions offered.  For example, the only rationale offered for explaining why it is less likely than not that peripheral arterial disease, toe amputation, and "weak legs" is related to service, the examiner writes: "there are no medical records supporting diagnosis and treatment of chronic bilateral lower extremity and foot conditions related to gas chamber injury while in military service."  

The Board notes that absence of evidence of in-service medical treatment is not alone a sufficient basis to deny a claim where an examiner fails to comment on a Veteran's report of in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, the examiner did not provide rationale for dismissing the Veteran's competent and credible statements regarding the history of foot trauma in service when he kicked and pounded on a door.  A remand is necessary to obtain a medical opinion that adequately addresses the Veteran's credible lay statements.

In light of these deficiencies, a remand is necessary to obtain the requisite opinion regarding the nature and etiology of all of the Veteran's leg disorders.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Because this is now the third attempt at obtaining an adequate medical opinion, any future VA opinion should be obtained from a different examiner than the one that provided the January 2013 VA examination and the September 2015 addendum.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a different examiner than the one who conducted the January 2013 examination and provided the September 2015 addendum to review the claims folder and provide an opinion that fully addresses the questions below.  If the examiner determines that an in-person examination or any diagnostic testing is necessary, it should be scheduled.   The examiner must review the entire claims folder, and state on the examination report that review of the claims folder/electronic record was accomplished.

(a) The examiner should identify any and all leg disorders the Veteran has had at any time since he filed his claim in 2012.  The examiner should also discuss all of the various disabilities affecting either lower extremity mentioned throughout the Veteran's private treatment notes of record between 2004 and 2013.  

This includes, but is not limited to: foot necrosis, non-healing foot ulcer, patellofemoral pain syndrome, status post toe amputation, osteomyelitis, gangrene, peripheral vascular disease, arthritis, onychomycosis, and ischemia.

(b) For each of the diagnosed leg disorders, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed leg disorder, had onset during the Veteran's active service or was caused by his active service.  Specifically, the examiner is asked to address the Veteran's assertions that a bilateral leg disability had onset as a result of leg trauma sustained during basic training in a gas chamber incident.  (See e.g. January 2006 Statement).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. The absence of evidence of treatment for a leg disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




